Per Curiam.
The Recorder's Court of Randolph County had final jurisdiction of the offense charged, subject to defendant’s right *741of appeal, and no local act authorized transfer from Recorder’s Court to Superior Court.
When there has been no trial in the court below of an offense of which it has final jurisdiction (subject to right of appeal to Superior Court), and the cause is transferred to the Superior Court upon waiver of trial and motion for transfer to Superior Court by defendant, trial in Superior Court upon the original warrant is a nullity. State v. Thomas, 236 N.C. 454, 73 S.E. 2d 283.
Although defendant did not. file a brief with this Court, it appears from the face of the record proper that the conviction and sentence are void, and in such case this Court will, of its own motion, arrest judgment. State v. Lucas, 244 N.C. 53, 92 S.E. 2d 401. However, the State may proceed to try defendant for the offense in the proper court.
Judgment arrested.